Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the limitations as recited in independent claims 1, 11 and 19.
Wurfl et al. (“Deep Learning Computed Tomography”, Oct. 2016) teach training a neural network to reconstruct tomographic images from input training CT data, but do not expressly teach or suggest training one or more radiomics networks to extract features, integrating the reconstruction network and one or more radiomics networks into a unified network, training the unified network, and producing a potential diagnosis for an individual based on inputting a set of CT data from an individual into the unified network, as claimed. 
Anthimopolous et al. (“Lung Pattern Classification for Interstitial Lung Diseases Using a Deep Convolutional Neural Network”, May 2016) teach training a neural network for lung pattern classification (i.e., diagnosis) based on training CT data and associated diagnostic data (clinical parameters and manual annotations), but do not expressly teach or suggest training one or more reconstruction networks to reconstruct tomographic images, integrating the reconstruction networks and lung pattern classification network into a unified network, training the unified network, and producing 
U.S. PG Pub. 2016/0203599 (hereinafter “Gillies”; applicant-submitted prior art) teaches extracting and analyzing quantitative information from reconstructed radiological image slices for diagnostic applications. Gillies does not expressly teach or suggest training one or more reconstruction networks to reconstruct tomographic images, integrating reconstruction and radiomics networks into a unified network, training the unified network, and providing a potential diagnosis based on inputting a set of data from an individual into the unified network, as claimed. 
Claims 1, 11, 19 and their corresponding dependent claims are considered allowable for the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668